Citation Nr: 1525837	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  08-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a prostate gland disability.

5.  Entitlement to service connection for coronary artery disease (ischemic heart disease), to include as due to exposure to herbicides.

6.  Whether there is clear and unmistakable error (CUE) in the March 27, 1997, rating decision that denied service connection for a back disability.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran performed active military service from November 1968 to November 1971.

This matter arises to the Board of Veterans' Appeals (Board) from rating decisions dated in July 2006, March 2007, and August 2011 by Department of Veterans Affairs (VA) Regional Offices.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for posttraumatic stress disorder (PTSD) and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id. Here, the issue certified to the Board on appeal was entitlement to service connection for PTSD.  The record reveals that the Veteran has been diagnosed with depressive disorder.  As the Veteran is seeking service connection for an acquired psychiatric disorder, the issue has been recharacterized as listed above.

In March 2007, the RO adjudicated whether there was CUE in March 27, 1997 and July 2006 RO decisions regarding the issue of entitlement to service connection for a back disability.  However, as an appeal of the issue of whether or not new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability adjudicated in July 2006 has been perfected, the July 2006 decision is not final.  See 38 C.F.R. § 20.1103 (2014).  As such, a claim for CUE from the July 2006 RO rating decision is not properly before the Board.  See 38 C.F.R. § 3.105.  Thus, the issue has been characterized as stated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2007 rating decision, the RO found that a March 27, 1997, rating decision denying entitlement to service connection for a back disability was not the product of CUE.  Later in March 2007 the Veteran submitted a statement indicating disagreement with the March 2007 decision.  The Board interprets this statement as a Notice of Disagreement.  See 38 C.F.R. § 20.201.  The Veteran has not been issued a Statement of the Case with regard to this issue.  Under the circumstances, remand of the issue to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Review of the claims file reveals that the Veteran receives treatment from VA.  However, records dated subsequent to May 2011 have not been obtained and associated with the claims file.  As such, on remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since May 2011.  38 C.F.R. § 3.159.

Review of the claims file reveals report that the Veteran was granted Social Security Administration (SSA) disability benefits.  However, the records regarding the application for SSA benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, attempts must be made to obtain the Veteran's complete SSA record.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional VA treatment records the Veteran must be afforded VA medical examinations regarding the whether his acquired psychiatric disability, skin disability, prostate gland disability, and coronary artery disease (ischemic heart disease) are related to the Veteran's active service.

As the outcome of the appellant's claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability may be impacted by the outcome of the claim of whether there is CUE in the March 27, 1997, rating decision that denied service connection for a back disability, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will not adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability until the claim of whether there is CUE in the March 27, 1997, rating decision that denied service connection for a back disability is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the claim of whether there is CUE in the March 27, 1997, rating decision that denied service connection for a back disability, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

2.  Obtain and associate with the claims file VA medical records pertaining to the Veteran dated since May 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any acquired psychiatric disability, skin disability, prostate gland disability, and/or coronary artery disease (ischemic heart disease) found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disability, skin disability, prostate gland disability, and/or coronary artery disease (ischemic heart disease) found to be present is related to or had its onset during service.  The examiner should provide a complete rationale for any opinion provided.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


